Citation Nr: 1243380	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-11 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California 



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral hearing loss.

2.  Entitlement to service connection for claimed frostbite, left lower extremity.

3.  Entitlement to service connection for claimed frostbite, right lower extremity.

4.  Entitlement to a higher initial evaluation for service-connected prostate cancer, rated at a noncompensable level from June 5, 2007 to March 26, 2009 and rated as 20 percent disabling beginning on March 26, 2009.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1943 to April 1946, from October 1961 to August 1962, and from April 1973 to March 1976.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of December 2007 and December 2008 rating decisions of the RO.  

Please note that these claims have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a Written Brief Presentation dated October 2012, the Veteran's representative, on the Veteran's behalf, is raising a claim of service connection for tinnitus.  The Board refers this matter to the RO for appropriate action.  

The claims of service connection for bilateral hearing loss, frostbite of the left lower extremity and frostbite of the right lower extremity are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of the appeal prior to March 26, 2009, the service-connected residuals of the radical prostatectomy, status post prostate cancer, is shown to have been productive of no more than mild urinary leakage.  

2.  Beginning on March 26, 2009, the service-connected residuals of the radical prostatectomy, status post prostate cancer, is shown to have been manifested by urinary leakage and frequent urination, including twice or three times nightly.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable evaluation for the service-connected residuals of prostate cancer, for the period of the appeal prior to March 26, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.115a, 4.115b including Diagnostic Code 7528 (2012).

2.  The criteria for the assignment of an initial evaluation in excess of 20 percent for the service-connected residuals of prostate cancer, beginning on March 26, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.115a, 4.115b including Diagnostic Code 7528 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Notice under VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  

In this case, the RO provided the Veteran with VCAA notice on the claim being decided by letters dated in September 2007 and April 2009.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  

In the letters, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

One of the VCAA notice letters is not timely, having been sent after initially deciding the Veteran's claim.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a December 2010 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2012).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  

Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claim, including VA and private post-service treatment records.  The RO did not afford the Veteran a VA examinations; however, no such examination is needed.  There is sufficient evidence of record, including the Veteran's statements and treatment records, upon which to base a decision.


II.  Analysis

The Veteran seeks a higher initial evaluation for the service-connected residuals of prostate cancer.  According to written statements he submitted in January 2009 and March 2009, the noncompensable evaluation initially assigned for the residuals does not accurately reflect the severity of his symptoms.  Reportedly, since undergoing a radical prostatectomy, he has had some leakage and must awaken twice nightly to void.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In 1999, the Veteran underwent a radical prostatectomy in response to the discovery of prostate cancer.  The RO evaluated the service-connected residuals of the prostate cancer at a noncompensable level from June 5, 2007 to March 26, 2009 and as 20 percent disabling beginning on March 26, 2009, pursuant to Diagnostic Code 7528.  

DC 7528 provides that a 100 percent evaluation is assignable for active malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528 (2012).  Following the cessation of surgical, X-ray, antineo- plastic chemotherapy or other therapeutic procedure, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months.  Thereafter, if there has been no local reoccurrence or metastasis, the disability shall be evaluated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115b, DC 7528, Note (2012).

Voiding dysfunction involves urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 4.115a (2012).  For urinary leakage, a minimum evaluation of 20 percent is assignable when the leakage necessitates the use of absorbent materials which must be changed less than two times a day.  

With urinary frequency, a 10 percent evaluation is assignable for daytime voiding at intervals of between two and three hours or awakening to void two times per night.  

A 20 percent evaluation is assignable for daytime voiding at intervals of between one and two hours or awakening to void three to four times per night.  

A 40 percent evaluation is assignable for daytime voiding at intervals of less than one hour or awakening to void five or more times per night.  Id.  

With obstructed voiding, a 10 percent evaluation is assignable for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc.; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; or 
4. Stricture disease requiring periodic dilation every 2 to 3 months.  

A 30 percent evaluation is assignable when there is urinary retention requiring intermittent or continuous catheretization.  Id. 

For renal dysfunction, a no percent evaluation is assignable for albumin and casts with a history of acute nephritis or hypertension.  A 30 percent evaluation is assignable for albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a (2012).

Based on these criteria, the Veteran's assertions, considered in conjunction with pertinent medical documents of record, establish that the service-connected disability picture does not meet the criteria for a compensable rating for the period extending from June 5, 2007 to March 26, 2009 or for a rating higher than 20 percent beginning on March 26, 2009.


A.  Schedular

1.  From June 5, 2007 to March 25, 2009

The service-connected prostate cancer was successfully treated in 1999 and there has been no local reoccurrence or metastasis (Veteran developed penile cancer in 2002, but the record establishes that it was unrelated to the prostate cancer).    

According to private outpatient treatment records, however, in 2000, he occasionally reported and received treatment for residuals of the radical prostatectomy, including leakage of urine and frequent urination.  

There is no medical evidence of record indicating that the Veteran has renal dysfunction secondary to his 1999 prostate cancer or the radical prostatectomy.  The service-connected residuals of this procedure are thus more appropriately rated as voiding dysfunction.

From 2001 to 2007, the Veteran frequently denied experiencing leakage of urine or frequent urination.  

During a VA diabetes mellitus examination conducted in October 2008, however, the Veteran reported having leakage of urine that he described as mild, not necessitating the wearing of a pad.  He confirmed the extent of this leakage in January 2009, during a VA Agent Orange examination.  

Leakage of this severity does not warrant the assignment of an initial compensable evaluation for the service-connected residuals of prostate cancer under DC 7528.  In the absence of evidence of more severe leakage or frequent or obstructive voiding, a higher schedular evaluation may not be assigned on this record.  


2.  beginning on March 26, 2009

On March 26, 2009, the Veteran first reported having frequent urination, twice to thrice nightly.  Based on this reported history, the RO assigned him a 20 percent evaluation for residuals of his prostate cancer.  

There is no evidence of record indicating that the Veteran urinates more frequently, or has leakage requiring the use of an absorbent materials or a voiding obstruction.  As such, a schedular evaluation in excess of 20 percent may not be assigned under DC 7528.  


B.  Extraschedular & Total Disability Evaluation

In certain circumstances, a claimant may be assigned an increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  

The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran has not raised the question of whether he is entitled to a higher initial evaluation for residuals of prostate cancer on an extraschedular basis.  The disability picture is shown to be reasonably addressed by the rating on the basis of urinary function.  Hence, referral of this claim for extraschedular consideration is thus not necessary; nor does the Board have to address the question of entitlement to a TDIU claim.  


ORDER

An initial compensable evaluation for the service-connected residuals of prostate cancer, from June 5, 2007 to March 26, 2009 is denied.  

An initial evaluation in excess of 20 percent for the service-connected residuals of prostate cancer, beginning on March 26, 2009 is denied.


REMAND

Prior to adjudicating the claims of service connection for a bilateral hearing loss and frostbite of the lower extremities, additional action is necessary.  See 38 C.F.R. § 19.9 (2012).

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran relating the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In June 2010, the Board assisted the Veteran in the development of his claim of service connection for bilateral hearing loss by affording him a VA examination when an examiner discussed the etiology of the hearing loss.  The report of this examination is inadequate to decide this claim.  

First, the examiner initially indicated that she had reviewed the claims file and then subsequently indicated that it was not available for review.  Second, she ruled out a relationship between the Veteran's hearing loss and in-service noise exposure, in part, on the basis that such exposure had an immediate effect on hearing, not a delayed onset, and was not progressive or cumulative.  Since then, the Veteran has submitted an article from the Journal of Neuroscience, which appears to contradict the examiner's finding.  

According to this article, acoustic overexposure that causes moderate, but completely reversible threshold elevation leaves cochlear sensory cells intact, but causes acute loss of afferent nerve terminals and delayed degeneration of the cochlear nerve.  

According to the author, these results suggest that noise-induced ear damage has progressive consequences that are considerably more widespread than those revealed by conventional threshold testing, adding to hearing difficulties in noisy environments and other ear problems.  

Given that this article conflicts with the VA examiner's finding, upon which her unfavorable opinion is based, an addendum opinion contemplating it is necessary.  

Such addendum opinion should also contemplate the Veteran's lay-observable assertions that he began having hearing difficulties in service.  The report of the June 2010 VA examination did not consider the Veteran's history in this regard.   

In addition, an examination is needed in support of the Veteran's claims of service connection for frostbite of the lower extremities.  There is medical evidence of record indicating that the Veteran has post-frostbite vasculitis.  He alleges that this condition developed secondary to in-service frostbite while undergoing infantry training for two or three months near Salisbury, England, beginning in December  1944, and thereafter, while serving in Belgium.  He further alleges that, at that time, he started having problems with his feet being constantly cold and wet, assertions that constitute competent evidence of continuity of associated symptomatology. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should return the Veteran's claims file to the VA examiner who reviewed it in June 2010 for an addendum opinion in support of the claim of service connection for bilateral hearing loss.  Remind the examiner that certain symptoms, including hearing difficulties, are capable of lay observation and that any opinion provided on etiology should contemplate such symptoms.  Ask the examiner to proceed with the instructions that follow.

a.  Review the claims file, including your prior opinion and the article the Veteran recently submitted, titled "Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss", and indicate in writing in the record that you did so; 

b.  Record the Veteran's reported history of hearing difficulties, as noted in the record;

c.  Indicate whether the reported history of hearing loss in service and/or recently submitted article changes you prior opinion; and

d.  Provide rationale in either case.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed frostbite of the lower extremities.  Provide the examiner with the claims file for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Remind the examiner that certain symptoms, including cold, wet feet, are capable of lay observation and that any opinion provided on etiology should contemplate such symptoms.  Ask the examiner to proceed with the instructions that follow.

a.  Record the Veteran's reported history of cold exposure, including the nature and duration thereof, and related lay-observable symptoms, including cold, wet feet;

b.  Conduct a thorough evaluation, including all indicated tests, of the Veteran's lower extremities;

c.  Assuming the credibility of the Veteran's reported history, offer an opinion as to whether the Veteran's post-frostbite vasculitis (documented diagnosis of record) or any other cold-related disorder is at least as likely as not related to the in-service cold exposure; 

d.  Provide detailed rationale, with specific references to the record, for the opinion expressed; and   

e.  If the opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  The RO then should review the addendum opinion and examination report to ensure that they include all requested information and, if not, return them to the examiners for correction.  

4.  After completing all indicated development, the RO should readjudicate the claims being remanded in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.      

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims, which have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012), must be afforded expedited treatment and handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


